Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL ACTION
2.	Per printer rush dated 09/01/2022, initialed and signed IDS filed 08/31/2022 is attached. 
a)	The IDS filed 08/31/2022 is entered and considered since it is submitted in compliance with the IDS requirements (i.e., the fee, statement, and content requirements) set forth in the 37 CFR 1.97 (d) and (e) (1) and 37 CFR 1.98, after the notice of allowance, on or before the payment of an issue fee.
b)	The attached IDS filed 08/31/2022 does not affect patentability because the cited references do not teach or would have suggested the claimed specific sizing agent for reinforcement fiber, comprising a polyamide (A) having a particular melt viscosity and a carbodiimide group-containing compound (B) having at least two carbodiimide groups per molecule.  Thus, the reasons for allowance set forth in the Office action mailed 08/10/2022 remains valid, and are repeated below.

3.	There are no claims to be renumbered.  Claims 1-11 remain as “Claims 1-11”.  

Reasons for Allowance
4.	Claim 1 was amended to include a limitation “wherein the polyamide (A) has a melt viscosity ranging from 100 to 10,000 mPa·s at 150 °C” which is supported at page 4, paragraph [0013], lines 4-10 of the specification as originally filed. 
	Thus, no new matter is present.
	See Claim Amendment dated 07/12/2022.
5.	The claim objection set forth in paragraph 3 of the previous Office action mailed 04/13/2022 is no longer applicable and thus, withdrawn because the applicants amended claim 1 to correct its informality.
	See Claim Amendment filed 07/12/2022.
6.	The objection to the abstract of disclosure set forth in paragraph 4 of the prior Office action mailed 04/13/2022 is no longer applicable and thus, withdrawn because the applicants amended the abstract of disclosure to correct its informality.
	See New Copy of the Specification filed on 07/12/2022. 
7.	The present claims are allowable over the prior art references of record, namely, Imashiro et al. (US 5,728,4321), Sakurai et al. (WO 2015/194457; utilized US 2017/0145627 as its English equivalent), Rasmussen (US 4,218,351), and Chieng et al. (US 2015/0010745).
8.	Upon further consideration in light of applicants’ arguments provided at pages 6-9 of their Remarks filed 07/12/2022, the 103 rejections set forth in paragraphs 5-7 of the prior Office action mailed 04/12/2022 are no longer applicable and thus, withdrawn.  Specifically, none of these references individually or in combination teaches or would have suggested the claimed sizing agent for reinforcement fiber, comprising a polyamide (A) having a particular melt viscosity and a carbodiimide group-containing compound (B) having at least two carbodiimide groups per molecule. 
	Accordingly, claims 1-11 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 03/06/2020.